Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The claims as amended in the Notice of Allowance filed 8/7/2020 remain allowed.  
Claims 1, 6, 9-15, 17, 19, 22-27, 56 and 57 remain allowed, as previously indicated.  
The primary reason for allowance of the claims is a “channel measurement and measurement result reporting method, comprising: receiving, by terminal equipment … a System Information Block (SIB) message”, “wherein the SIB message comprises the configuration information in the following manner: introducing a new SIB message different from the SIB message and including the IE corresponding to the configuration information, wherein the configuration information comprises frequency information of the unlicensed frequency band, measurement period information, measurement duration information and a measurement parameter”, and “wherein measuring, by the terminal equipment the channel of the unlicensed frequency band according to the configuration information comprises: measuring, by the terminal equipment, a 


The closest prior art to Barbieri et al. (Pub. No.: US 20120039284 A1) teaches in Para. 111, 114, 126, FIGS. 6, 10, UE receives SIBs about the cell configuration, where an SIB contains WS-specific information elements (IEs) 620 that include information such as WS channel information, WS channel priority information , other WS-specific data, and the UE searches unlicensed white space (WS) channels, and then begins operation on a WS channel.  Barbieri fails to teach an “SIB message comprises the configuration information in the following manner: introducing a new SIB message different from the SIB message and including the IE corresponding to the configuration information, wherein the configuration information comprises frequency information of … , measurement period information, measurement duration information and a measurement parameter”, and “measuring, by the terminal equipment, a measurement parameter in a measurement duration on a carrier frequency in the configuration information according to a measurement period in the configuration information, the measurement period comprising a variable measurement duration”.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






Joshua Smith  
/J.S./  
2-6-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477